DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, as to the point that the applied prior art, both the Cooper and Chen fails to teach the unsaturated carboxylic acid listed in the claim as amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14,17-18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (US 2018/0204764) in view of Torii et al (US 5,972,862).

Cooper et al disclose a composition comprises a metal corrosion inhibitor; an oxidizing agent; at least one chelating agent, and at least one solvent [0019], wherein the metal corrosion inhibitor includes benzotriazole (BTA) [0021]; the chelating or metal complexing agent can include carboxylic acids (e.g., oxalic acid, succinnic acid, maleic acid, malic acid, malonic acid, adipic acid, phthalic acid, citric acid, etc. maleic acid easily reads on the claimed unsaturated carboxylic acid; and the solvent include water [0024].
Unlike the instant invention, Cooper et al fail to disclose the carboxylic acid comprises crotonic acid, fumaric acid, etc. as listed in the claim 1.
However, in the same field of endeavor, Torii et al disclose a composition comprises organic acid, which includes propionic acid, butyric acid, isobutyric acid, valeric acid, isovaleric acid, heptanoic acid, lauric acid, palmitic acid, stearic acid, acrylic acid, crotonic acid, methacrylic acid, oxalic acid, malonic acid, maleic acid, succinic acid, adipic acid, etc. (col.5, lines 30-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Torii et al’s teaching of using crotonic acid into Cooper et al’s teaching because the maleic acid and the crotonic acid or propionic or hepatonic acid are functionally equivalent as taught by Torri et al.	
With regards to claim 2, Cooper et al disclose that pH of the composition is in a range of about 6 to about 10 [0027]. 
It is noted that Cooper et al fails to teach applicants “entire” claimed range of 0-7. However, Cooper et al teach a range of 6-10 which overlaps applicants’ claimed range. As a result, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any value which overlaps applicants’ value of 0-7, including the overlapping portion of the range disclosed by Cooper et al, because it has been held that overlapping ranges are held to be obvious, MPEP 2144.05. 
With regards to claim 3, Cooper et al disclose the oxidizing agent comprises hydrogen peroxide [0026].

However, Cooper et al teach a range of less than 10 wt %, which overlaps applicant’s claimed range. As a result, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any value which overlaps applicants’ value of 0.5%-20%, including the overlapping portion of the range disclosed by Cooper et al, because it has been held that overlapping ranges are held to be obvious, MPEP 2144.05.
With regards to claim 7, Cooper et al disclose that the amount of the chelating agent (such as the carboxylic acid) is in a range from about 0.01 wt % to about 10 wt % [0022].
It is noted that Cooper et al fails to teach applicants “entire” claimed range of 0.005% to about 3% by weight. However, Cooper et al teach a range of 0.01 wt % to about 10 wt %, which overlaps applicant’s claimed range. As a result, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any value which overlaps applicants’ value of 0.005%-3%, including the overlapping portion of the range disclosed by Cooper et al, because it has been held that overlapping ranges are held to be obvious, MPEP 2144.05. 

It is noted that Cooper et al fails to teach applicants “entire” claimed range of 0.005% to about 3% by weight. However, Cooper et al teach a range of 0.1 wt % to about 2 wt %, which overlaps applicant’s claimed range. As a result, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any value which overlaps applicants’ value of 0.005%-3%, including the overlapping portion of the range disclosed by Cooper et al, because it has been held that overlapping ranges are held to be obvious, MPEP 2144.05.
With regards to claim 13, Cooper et al disclose the water can comprise from about 60 wt % to about 98 wt % of the composition [0024].
With regards to claim 14, Cooper et al disclose the pH of the composition is maintained between about 6-about 10 [0027].
With regards to claims 17-18, Torii et al disclose the composition comprises water-miscible organic solvent is used each as the component (B) in the cleaning liquids of the invention.  Examples of such organic solvent include amides such as formamide; N-methylformide; N,N-dimethylformide; N-N-dimethylacetamide; and N-ethylpyrrolidone, lactones such as r-butyrolactone, alcohols such as methanol; ethanol; isopropanol, etc. and the content of the organic solvent in the range of 1 to 80% by weight (col.4, lines 63-col. 5, lines 8-21); aforesaid range overlaps the claimed range of 2 to 20wt% and it has been held that overlapping ranges are held to be obvious, MPEP 2144.05.
With regards to claim 25, see the rejection above for the claims 4,7,12 and 13.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (US 2018/0204764) in view of Torii et al (US 5,972,862) as applied to claim 1 above, and further in view of Park et al (US 2018/0100128).
Cooper et al disclose above except the pH adjusting agent being acid or base (as to claims 15 and 16).
However, Park et al disclose a composition having a pH adjusting agent (acid or base) to control the pH of the composition from about 7 to about 11 [0056]. In general, the pH adjusting agent is free of any metal ion (except for a trace amount of metal ion impurities).  Suitable metal ion free pH adjusting agents include ammonium hydroxide, quaternary ammonium hydroxides, etc. [0058] and [0061].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Park et al’s teaching of pH adjusting agent into Cooper et al’s teaching for efficiently controlling the pH of a solution  for effective cleaning as taught by Park et al.

Claims 1-3, 5-6, 8-11 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2016/0185595) in view of Torii et al (US 5,972,862).
Chen et al (US 2016/0185595) disclose a process of selectively etching titanium nitride residue using a composition comprising an oxidizing agent, a corrosion inhibitor with low pH value from 0-4, water (abstract),[0008], [0025], wherein the oxidizing agent includes but not limited to hydrogen peroxide  [0028]; the corrosion inhibitor comprises benzotriazole (BTA) [0029] and a complexing agent comprises an unsaturated carboxylic acid such as citric acid, malic acid, succinic acid, maleic acid , etc.[0031].
Unlike the instant invention, Chen et al fail to disclose the carboxylic acid comprises crotonic acid, fumaric acid, etc. as listed in the claim 1.
However, in the same field of endeavor, Torii et al disclose a composition comprises organic acid, which includes propionic acid, butyric acid, isobutyric acid, valeric acid, isovaleric acid, heptanoic acid, lauric acid, palmitic acid, stearic acid, acrylic acid, crotonic acid, methacrylic acid, oxalic acid, malonic acid, maleic acid, succinic acid, adipic acid, etc. (col.5, lines 30-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Torii et al’s teaching of using 

With regards to claim 17, Chen et al disclose that the composition also comprises at least one water-miscible organic solvent comprises water soluble alcohols, glycols , etc.[0030].
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Frye et al (US 2018/0291309) disclose a composition comprises water [0011], oxidizing agent [0031], corrosion inhibitor, pH adjusting agent [0037], wherein the corrosion inhibitor includes fumaric acid, maleic acid, etc. [0042] and a pH value of 1-7 [0142].
Lee (US 2009/0130849) disclose a composition comprises water, oxidizing agent (hydrogen peroxide) [0091], corrosion inhibitor [0064],[0095], organic solvent [0100], carboxylic acid such as maleic acid, formic acid, acetic acid, propionic acid, etc. [0122]; Hardy et al (US 2008/0026583) disclose a composition having carboxylic acid including crotonic acid, maleic acid, etc. [0156];
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713